     Case 1:19-cv-01114-DAD-JLT Document 50 Filed 03/19/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10
11    GBTKAT GOLD, LLC, et al,                         Case No. 1:19-cv-01114-DAD-JLT

12                         Plaintiffs,                 ORDER GRANTING STIPULATION TO
                                                       AMEND THE CASE SCHEDULE
13    vs.                                              (Doc. 47)
14    GOLDEN QUEEN MINING COMPANY,
      LLC, et al.,
15
                           Defendants.
16
17          Plaintiff has retained new counsel due to a conflict which arose with his prior counsel

18   (Doc. 47 at 2). Also, they are intent upon engaging in mediation within 90 days. Id. Thus, the

19   Court ORDERS the case schedule amended as follows:

20          1.     The parties SHALL complete all non-expert discovery no later than September

21   20, 2021 and all expert discovery no later than December 17, 2021. They SHALL disclose

22   their experts no later than October 8, 2021 and any rebuttal experts no later than November

23   12, 2021;

24          2.     The parties SHALL file any non-dispositive motions no later than November

25   16, 2021 to be heard no later than December 21, 2021;

26          3.     The parties SHALL file any dispositive motions no later than December 7,

27   2021 to be heard no later than January 4, 2022;
            4.     The settlement conference is CONTINUED to September 17, 2021 at 9:00 a.m.;
28
            5.     The pre-trial conference is CONTINUED to March 21, 2022 at 1:30 p.m. before
     Case 1:19-cv-01114-DAD-JLT Document 50 Filed 03/19/21 Page 2 of 2


 1   Judge Drozd;

 2          6.      The trial is CONTINUED to May 17, 2022 at 1:00 p.m. before Judge Drozd.

 3          The Court finds is very unlikely that it will again amend the case schedule. Thus, counsel

 4   are strongly urged to complete discovery and ready their cases consistent with the deadlines set

 5   forth here.

 6
 7   IT IS SO ORDERED.

 8      Dated:      March 18, 2021                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
